Citation Nr: 1015487	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a right knee 
disorder, including as due to the service connected left 
ankle disability.

2.  Entitlement to service connection for a left knee 
disorder, including as due to the service connected left 
ankle disability.

3.  Entitlement to service connection for bilateral foot 
disorder, including plantar fasciitis.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection a right eye disorder, 
including refractive error and allergic conjunctivitis.

6.  Entitlement to an initial increased evaluation for 
residuals of a left ankle sprain, with enthesopathic changes 
of the calcaneal bone, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant had period of active duty for training (ADT) 
and inactive duty for training (IDT) in the Army Reserve, 
including periods of ADT from August 1986 to April 1997 and 
February 1, 2002 to February 16, 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In the September 2007 
rating decision the RO granted service connection for a left 
ankle disability with an evaluation of 10 percent effective 
May 3, 2007.  Because the appellant has disagreed with the 
initial rating assigned following the grant of service 
connection for a left ankle disability, the Board has 
characterized this claim on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service- connected disability).  In addition, in the 
September 2007 rating decision the RO denied service 
connection for bilateral knee disorders, bilateral foot 
plantar fasciitis, hemorrhoids and a right eye disorder.

The issue of entitlement to service connection for bilateral 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the appellant has a current right knee disorder that is 
related to service or due to the service connected left ankle 
disability.

2.  A preponderance of the evidence is against a finding that 
the appellant has a current left knee disorder that is 
related to service or due to the service connected left ankle 
disability.

3.  A current diagnosis of hemorrhoids is not demonstrated by 
the evidence of record.

4.  A preponderance of the evidence is against a finding that 
the appellant has an acquired right eye disorder that is 
related to service or due to the service connected left ankle 
disability.  

5.  The appellant's left ankle disability has been productive 
of no more than moderate limitation of ankle motion.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by active service, or proximately due to the service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 
3.310 (2009).

2.  A left knee disorder was not incurred in, or aggravated 
by active service or proximately due to the service-connected 
left ankle disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.310 
(2009).

3.  Hemorrhoids were not incurred in, or aggravated by active 
service.  .  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2009).

4.  An acquired right eye disorder was not incurred in, or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 
(2009).

5.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2009).  

In correspondence dated May 2007 the appellant was provided 
with the information and evidence necessary to substantiate 
his claims.  Specifically, the RO notified the appellant of 
the information and evidence that VA would seek to provide 
and the information and evidence that he was expected to 
provide.  The RO satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009).  VA informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  In 
that same correspondence and in August 2009 the RO 
specifically notified the appellant of the process by which 
initial disability ratings and effective dates are 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With regard to the appellant's claim for an increased 
evaluation for a left ankle disability, as noted above, such 
claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO has 
obtained copies of the service treatment records, including 
the appellant's reports of medical examination and medical 
history.  A Statement of Medical Examination and Duty Status 
dated in February 2002 is also of record.  The appellant has 
been afforded VA medical examinations.  He has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
his claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final 
rule revising § 3.310 to conform to the United Stated Court 
of Appeals for Veterans Claims (Court) holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc)).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The term "active military service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.



A.  Bilateral Knee

Service treatment records dated in September 1996 show the 
appellant complained of left knee pain.  He was examined and 
given an assessment of left knee sprain.  In addition, a knee 
brace was recommended.  In January 1997 the appellant 
complained of right knee pain.  Examination of the knee 
revealed it was within normal limits.  The impression was 
clinical stress reaction.  In February 1997 the appellant 
complained of right and left knee pain.  The impressions were 
tendonitis right knee and chronic left knee pain.  In a June 
2001 Report of Medical Examination there were no 
abnormalities of the lower extremities noted.  Additionally, 
in the appellant's June 2001 report of medical history, he 
indicated that he did not have knee trouble.

The appellant had a VA examination in November 2007.  During 
the examination he described injuries he sustained to his 
left ankle in February 2002 and stated that about five months 
after that incident he began to have left knee pain.  The 
examiner noted that the appellant "associates this knee pain 
to having to walk awkwardly due to left ankle injury."  The 
examiner further noted that the appellant complained of left 
knee pain only and denied any right knee pain when directly 
questioned about the right knee.  The examiner concluded with 
a diagnosis of no left knee condition found on evaluation.  
The examiner commented that the appellant denied having a 
right knee disorder or right knee pain.  He noted that the 
appellant had a normal gait pattern, and did not use 
assistive devices.  There was no left knee disorder found.

Considering the facts discussed above, service connection for 
right and left knee disorders is not warranted.  The evidence 
shows that the appellant does not currently have a right or 
left knee disability.  As noted above, a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  Rabideau and 
Brammer, both supra.  In Brammer, the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau (noting that 
service connection may not be granted unless a current 
disability exists); compare Chelte v. Brown, 10 Vet. App. 
268, 271 (1997) (stating that a "current disability" means a 
disability shown by competent medical evidence to exist).  

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss his bilateral knee pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994). He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, a clear preponderance of the evidence is 
against a finding of a current disability of either knee.  
Therefore service connection may neither be granted on a 
direct or secondary basis.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

B.  Hemorrhoids

A September 1996 service treatment record show the appellant 
complained of having external hemorrhoids for five days 
prior.  He was given an assessment of external thrombosed 
hemorrhoid, resolving.  There are no further complaints of 
hemorrhoids during service.  It appears from the record that 
any hemorrhoid disorder had resolved.  In a June 2001 Report 
of Medical History, the Veteran indicated he did not have 
hemorrhoids.  In addition, the June 2001 Report of Medical 
Examination reveals no anus and rectum, (includes 
hemorrhoids) abnormalities on clinical evaluation. 

Post service treatment records and medical examination 
reports are void of any mention of hemorrhoids.  Absent proof 
of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer, supra; Rabideau, supra.  

There is no evidence that the Veteran's hemorrhoids as shown 
in service treatment records became a chronic disability.  In 
fact the evidence shows that the thrombosed hemorrhoid shown 
during the Veteran period of active duty had resolved prior 
to his June 2001 periodic medical examination; thus 
indicating that the hemorrhoids disorder at that time was 
acute and transitory.  Additionally, post service, the 
Veteran was seen at a VA outpatient clinic and he has had VA 
medical examinations and at no time while in the presence of 
such medical professionals did he complain of hemorrhoids or 
any disorder of the anus or rectum.  

As such, the Board finds that evidence of a present 
disability has not been presented in the case of the 
appellant's claimed hemorrhoids; and, in the absence of proof 
of a present disability, there can be no valid claim.  
Brammer, supra.  Accordingly, the Board finds that the 
appellant's claim of entitlement to service connection for 
hemorrhoids is denied.

C.  Right Eye Disorder

Service treatment records dated February 1997 show the 
appellant was seen at an in-service clinic after suffering an 
abrasion to the cornea of his right eye when he was firing a 
"saw" weapon and was hit in the right open eye by part of 
the weapon.  The assessment was corneal abrasion.  He was 
also examined at the optometry clinic and received 
assessments of resolving corneal abrasion, papillary miosis 
secondary to codeine, negative uveitis and normal fundus.  
Examination of the eyes on periodic medical examination in 
June 2001 revealed no abnormalities of the eyes.

The appellant had a VA examination for eyes in August 2007.  
At the examination he reported that he has had blurred right 
eye vision and tearing since a bullet shell hit his right eye 
during military service in 1997.  After examining the 
appellant's eyes, the examiner concluded with diagnoses of 
refractive error (myopia, astigmatism) and allergic 
conjunctivitis.  In the examiner's opinion, the loss of the 
appellant's vision is caused by or a result of his refractive 
error and his symptoms by his allergic conjunctivitis, which 
in turn are not related to his military service.

The in-service corneal abrasion apparently resolved without 
sequelae.  This conclusion is bolstered by the normal 
findings of the eyes on periodic medical examination in June 
2001.  It is not related to the currently diagnosed of 
refractive error and allergic conjunctivitis as indicated by 
the VA examiner.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that, 
in this case, the reported history of continued symptoms 
since active duty service is inconsistent with the remaining 
evidence of record.  In a June 2001 periodic medical history 
report, the appellant noted that he had no eye disorder or 
trouble.  In addition, the VA examiner in August 2007 has 
opined that the current right eye symptoms the appellant is 
currently experiencing are unrelated to his military service.  
The VA examiner concluded that vision problems were more 
likely due to refractive error, which is not a disability for 
VA compensation purposes (See 38 C.F.R. § 3.303 (2009)) and 
conjunctivitis, which was not exhibited during service.  The 
Board finds the examiner's opinion compelling as it is based 
on a review of the claims folder, obtaining a history from 
the appellant and conducting a complete examination.  There 
is no indication that the VA examiner was not fully aware of 
the appellant's past medical history or that he misstated any 
relevant fact.  The claim of continuity of symptoms is of 
less probative weight than the clinical evidence reflecting 
that eye symptoms in service were attributable to a corneal 
abrasion that resolved without residuals.  

Post service medical records are absent any mention of 
treatment for a right eye disorder.  Further, the appellant's 
complaints of blurred vision and tearing of the right eye at 
the VA eye examination in August 2007 is the first post 
service complaint of an eye problem and was declared by the 
appellant more than ten years following his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
200) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The Board further acknowledges the appellant's belief that 
the claimed right eye disorder is a result of his active duty 
service.  However, as a layperson, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layperson such as the appellant can 
certainly attest to his in service experiences and current 
symptoms, he is not competent to provide an opinion linking 
the disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As a clear preponderance of the evidence reveals that the 
appellant's right eye disorder is unrelated to service, the 
benefit-of-the- doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  Initial Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

The appellant's entire history is to be considered when 
making a disability determination.  See generally 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
an increase in the level of a service-connected disability is 
at issue the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson, supra.  In addition, the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

By rating decision dated September 2007, service connection 
was granted for a left ankle disability with an evaluation of 
10 percent, effective May 3, 2007.  The appellant disagrees 
with the initial award of 10 percent and contends that an 
evaluation greater than the 10 percent assigned is warranted.

The appellant's left ankle disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  This code 
provides a 10 percent rating for moderate limitation and a 20 
percent rating for marked limitation of motion of the ankle.  
A disability rating greater than 20 percent is not provided 
under this diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.

Words such as "moderate" and "marked" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6. 
However, the Schedule for Rating Disabilities also provides 
some guidance by defining full range of motion of the ankle 
as zero to 20 degrees of dorsiflexion and zero to 45 degrees 
of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).

Service medical records show the appellant fell in a hole and 
injured his left ankle on February 11, 2002, while engaged in 
active duty for training.  He received medical treatment and 
returned to his assigned training after a "brief quarters 
period."  X-rays of the left ankle on February 11, 2002 
revealed normal bone density without fracture or destructive 
bony lesion.  Ankle and subtalar joints were normal.  There 
was no soft tissue swelling noted.  The impression was no 
radiographic abnormality.

A January 2003 Physical Profile report shows the appellant's 
medical condition as left ankle trauma and noted that he was 
unable to run two miles, but, that he may walk.  A January 
2004 medical certificate from a private medical doctor shows 
the appellant had left lower leg radicular pain and an early 
hallux rigidus.  

On VA examination in August 2007 the appellant had a normal 
gait.  Active dorsiflexion of the left ankle was zero to 15 
degrees with pain beginning at 10 degrees and ending at 15 
degrees.  Passive dorsiflexion was from zero to 20 degrees 
with pain beginning at 10 degrees and ending at 20 degrees.  
There was additional limitation of motion on repetitive use 
from 10 to 15 degrees.  Pain was a factor for additional 
limitation of motion.  Active plantar flexion of the left 
ankle was zero to thirty-five degrees, with pain beginning at 
25 degrees and ending at 35 degrees.  Passive plantar flexion 
was from zero to 45 degrees with pain beginning at 25 degrees 
and ending at 45 degrees.  There was additional limitation of 
motion on repetitive use from 25 to 35 degrees.  Pain was a 
factor for additional limitation of motion.  There was no 
left ankle varus or valgus deformity, no arthritis or joint 
ankylosis.  

Further examination revealed there was left ankle crepitus, 
tenderness and painful movement.  There was also mild 
anterior ligament laxity.  Anterior drawer test was positive 
for anterior cruciate ligament laxity.  There was tenderness 
along the anterior talofibular ligament and medial malleolus 
area.  X-rays of the left ankle showed normal soft tissue, 
articular spaces and bony structures.  There was a small spur 
noted at the insertion of the Achilles tendon muscle.  There 
were no fracture-dislocation or lesions of the bony 
structures identified.  The impression was enthesopathic 
changes of the calcaneal bone.  Neurological testing showed 
sensory, grossly intact.  Motor testing of the left side 
showed dorsiflexion 4/5, plantar flexion 4/5, inversion 5/5 
and eversion 5/5.  The diagnoses were residual of left ankle 
sprain, and enthesopathic changes of the calcaneal bone by x-
ray.  

It was noted that the appellant is currently employed full-
time as a state police officer and has lost no time from work 
during the last twelve-month period due to his service-
connected left ankle disability.  However, there have been 
significant occupational effects due to decreased mobility 
and pain, which has required the assignment of different 
duties.  The examiner noted that there were moderate effects 
on activities such as chores and exercise, and mild effects 
on activities such as shopping and recreation.

VA examination in November 2007 shows there was no left ankle 
mediolateral or anterior-posterior instability, swelling or 
deformity.  The examiner noted that the appellant walks 
without assistive devices; he had equal step length, normal 
cadence and no limp.  It was also noted that there was no 
ankylosis of the left ankle.  Range of motion of the ankle 
was dorsiflexion from zero to 20 degrees and plantar flexion 
from zero to 45 degrees.  There was no diagnosis rendered 
regarding the left ankle.  However the examiner opined that 
the appellant had a normal gait pattern, did not use 
assistive devices, and there were no anterior-posterior or 
medial lateral instability of the left ankle on physical 
examination.  

The appellant underwent another VA examination in April 2009 
and reported that he has pain with an intensity of 6/10 as 
well as some swelling.  He also reported flare-ups of pain at 
least three to four times monthly, which last several hours 
upon ambulating for more than forty minutes.  The pain is 
alleviated by leg elevation and ice.  He reported that he has 
pain on cloudy or rainy days.  The appellant further reported 
that he did not use crutches, brace, cane, or corrective 
shoes.  He denied any episodes of dislocation or recurrent 
subluxation.  On physical examination, the appellant was 
unable to repeatedly stand on heels and toes.  The examiner 
noted that there was no edema, his gait was antalgic and he 
limped from the left foot.  There was no ankylosis.  Left 
ankle range of motion was plantar flexion of zero to 25, with 
pain in the last 10 and functional loss of 20 degrees due to 
pain.  Dorsiflexion was from zero to 20, with pain in the 
last 10 and functional loss of 5 degrees due to pain.  The 
diagnosis was left ankle strain with enthesopathic changes 
and limited range of motion. 

Based on the medical evidence as shown in the VA examination 
reports, the Board finds that the appellant's left ankle 
disability more nearly approximates the 10 percent level for 
the entire appellate period.  The November 2007 VA 
examination findings show full dorsiflexion and plantar 
flexion, which clearly do not reflect marked limitation of 
motion.  The VA examination of April 24, 2009 shows 
limitation of plantar flexion of the left ankle to 25 
degrees, which reflects moderate limitation of motion.  
Dorsiflexion was limited to 20 degrees, which is only a mild 
limitation of motion.  While pain was present in the last 
degrees of motion, the Veteran did not exhibit any further 
limitation of function with repetition.  Accordingly, an 
increased evaluation is not warranted.  

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  VA examination 
reports in 2007 showed essentially normal motion of the 
appellant's left ankle, thereby indicating that the 10 
percent rating had been assigned based on the appellant 's 
complaints of painful motion.  While the Veteran exhibited 
painful motion on the 2009 VA examination, he retained a 
moderate degree of function even considering the painful 
motion.  Hence, the examination findings do not support a 
rating greater than 10 percent pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

The Board also finds that no other potentially applicable 
diagnostic code affords the appellant a disability rating 
higher than 10 percent.  In this regard, there is no evidence 
that his left ankle disability is manifested by ankylosis (DC 
5270 and 5272) or malunion (DC 5273).  See 38 C.F.R. § 4.71a, 
DCs 5270, 5272 and 5273 (2009).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

The Board also finds that the assigned schedular ratings are 
not inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, there 
is no evidence that the appellant's left ankle disability has 
caused marked interference with employment or has required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right knee disorder, including as 
due to the service connected left ankle disability is denied.

Service connection for a left knee disorder, including as due 
to the service connected left ankle disability is denied.

Service connection for hemorrhoids is denied.

Service connection for refractive error (myopia, astigmatism) 
and allergic conjunctivitis is denied.

An initial evaluation in excess of 10 percent for a left 
ankle disability is denied.  


REMAND

Service treatment records show that in December 1996 the 
appellant complained that he had left foot pain for one week.  
The assessment was left foot pain.  In January 1997 he 
received an assessment of bilateral plantar fasciitis upon 
complaints that his feet hurt.  In March 1997 the appellant 
was seen at the orthopedic/podiatry clinic complaining that 
"my foot is worse than yesterday."  The assessment was 
unrelieved plantar fasciitis.  In February 2002 during active 
duty training the appellant sustained an injury to his left 
ankle and foot.  It was noted in a February 11, 2002 medical 
record that his foot was swollen and tender to touch.  No 
assessment was rendered.  VA x-rays taken in December 2002 
show post traumatic changes at the tip of the first distal 
phalanx, degenerative changes in the first 
metatarsophalangeal joint and calcaneal spur.  VA Medical 
Center (MC) physical therapy progress note dated in February 
2003 indicates the appellant has active problems of "left 
foot first toe MTT DJD" and "left foot first toe pain."

A medical record from podiatry/orthopedic clinic dated in 
January 2004 indicate the appellant was status post left 
foot/ankle injury in February 2002 and was complaining of 
chronic foot pain with walking.  

This evidence indicates that a current disability "may be 
associated" with military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA  to make a decision on the 
claim.  Id.  

A VA examination has not been provided for this claim and, in 
this case, based on the evidence of in-service treatment, the 
appellant's history of a bilateral foot disorder since 
service, and a current diagnosis of a foot disorder, the 
Board finds that an examination and opinion are needed.  See 
38 U.S.C.A. §5103A (d). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The appellant should be scheduled for 
a VA examination to determine the nature 
and etiology of any current bilateral foot 
disorder.  For any foot disability found, 
the examiner is asked to state whether it 
is at least as likely as not etiologically 
related to service, namely the 1997 
complaints of foot pain and the 
assessments of bilateral plantar 
fasciitis, as well as the February 2002 
injury involving the left ankle/foot.  All 
findings should be reported in detail.  
Any appropriate diagnostic tests and 
studies should be accomplished.  The 
claims folder must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report. 

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

2.  The RO/AMC should then re-adjudicate 
the issue of entitlement to service 
connected for bilateral foot plantar 
fasciitis.  If the benefit sought is not 
granted, the appellant should be furnished 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


